Citation Nr: 1541662	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to November 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2014, the Veteran testified at a Board videoconference hearing.  A copy of the transcript is of record.

In May 2014 and March 2015, the Board remanded the matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2015, the Appeals Management Center (AMC) granted service connection for a depressive disorder.  As this issue has already been favorably resolved, it is no longer before the Board. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's right shoulder condition pre-existed his entrance into service.

2.  There is clear and unmistakable evidence that the pre-existing right shoulder condition was not aggravated by service.






CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in August 2009 correspondence. 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  This includes his STRs, private treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any evidence that remains outstanding.  The Board is satisfied that all pertinent records have been obtained.  

Pursuant to the Board's prior remand directives, an addendum opinion was obtained and associated with the record.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remand.  Therefore, the addendum opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On the Veteran's May 1990 entrance examination, the Veteran reported that his upper extremities were normal and did not report any right shoulder injuries that pre-existed service.  However, the Veteran did report that he had broken bones prior to service. 

On the Veteran's October 1991 service treatment records (STRs), it was noted that the Veteran was lifting boxes over his head and he felt a pop and pain in his right shoulder.  The military physician noted that the Veteran reported that he had a history of right shoulder dislocation in the past.  The physician noted that the Veteran probably had subluxation and spontaneous reduction.  The physician recommended that the Veteran put his shoulder in a sling, that he be placed on light duty for 48 hours, and take Motrin with food. 

A November 1991 STR reflected that the Veteran's shoulder subluxation decreased in pain and increased in range of motion.  The physician recommended that the Veteran return to duty and that he attend an orthopedic consultation as he was a good candidate for surgery. 

The Veteran's February 1992 STRs reflect that the Veteran was in good condition, but had right shoulder problems.  The Veteran reported that he had a history of recurrent shoulder dislocations.

On July 1992 separation examination, the Veteran noted that he dislocated his right shoulder 3 times.  The Veteran reported on the separation examination that he had right shoulder separations, was referred to an ortho doctor, but was never seen.  He further reported that his right shoulder was abnormal. 

On an August 1992 STR, the military physician noted that the Veteran had episodes of right shoulder dislocations at ages 16, 19, and 21.  The Veteran reported feelings of instability, slip-outs, and pain.  The physician noted that X-rays were completed in August 1992, and that an ortho consultation was ordered in November 1991, but was never completed.  The physician recommended that the Veteran be restricted from duty for 3 months, protect the right shoulder, and no heavy lifting.  

In August 1992, the Veteran was provided an ortho clinic consultation for his right shoulder dislocation.  The Veteran's physical limitations were no heavy lifting and no strenuous use of his right shoulder for 3 months.  

STRs from the Naval Station Branch Clinic reflect that the physician assessed that the Veteran had bursitis tendonitis with a plan to get X-rays to rule out impingement of the right shoulder.  Further, the Veteran complained again of right shoulder pain.  The physician noted subluxation and that the shoulder remained tender.  The physician diagnosed the Veteran with a dislocated right shoulder and restricted the Veteran from lifting, carrying, or traveling for 2 weeks. 

Although the Veteran's entrance examination reflects that his upper extremities were normal, the Veteran's STRs consistently noted that the Veteran's right shoulder injury occurred prior to service.  He was age 20 upon enlistment, and his service medical records note a history of dislocations at age 16 and age 19.  The detailed history that was obtained is highly credible.  The Board also notes that in his appeal statement the Veteran argued that service connection for a right shoulder disorder was warranted based on aggravation.  Thus, he effectively conceded preexistence of a right shoulder disorder.  The Board also notes that a VA examiner in July 2015 reviewed the entire file and concluded that a right shoulder disorder clearly and unmistakably existed prior to service.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran was not sound upon entry of service.  

In order to rebut the presumption of soundness, the Board must next prove that the pre-existing disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

A December 2008 private treatment record reveals that the Veteran reported right shoulder pain.  The private physician noted that the Veteran had a MRI test done and that it showed moderate tendinosis and degenerative changes of the AC joint. 

The Veteran was afforded a VA examination in December 2009.  The Veteran reported that he lifted a heavy object in service and his shoulder popped out and he had pain.  Upon examination, the examiner noted that the Veteran's shoulder was giving way, had instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and flare-ups of joint disease.  However, the examiner noted that the Veteran had episodes of dislocation or subluxation only once.  The examiner noted that there were no symptoms of arthritis.  The examiner found right shoulder tenderness and guarding of movement.  Range of motion testing revealed that upon repetitive testing, that the Veteran was unable to perform repetitive range of motion.  The examiner diagnosed the Veteran with degenerative joint disease of the right shoulder with moderate functional limitation.  The examiner opined that the Veteran's degenerative joint disease of the right shoulder was "less likely as not" permanently aggravated by the right shoulder injury while in service.  The examiner stated that the Veteran's degenerative joint disease is more likely due to the recurrent dislocation prior to service. 

On January 2014 Board hearing, the Veteran stated that he hurt his shoulder or separated his shoulder while playing football prior to service, but never saw a doctor.  Hearing Tr. at 7.  He stated that if it would have been separated, he would have gone to a doctor or the hospital, so he felt that there was never any dislocation.  Id.  The Veteran stated that the denial of his right shoulder disorder was because the RO ran with the idea that it existed prior to service.  Id.  He stated that his shoulder was sore, aggravated, and hurt the worst in cold weather.  Id. at 8. 

In May 2014, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a right shoulder disability.  The Board remanded the claim for an addendum opinion as to whether the Veteran's right shoulder condition pre-existed service.  

In October 2014, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with a right shoulder glenohumeral joint dislocation.  The Veteran reported that he injured his shoulder while playing football prior to service.  The Veteran reported that while in service in 1992, he was on loading heavy equipment, his shoulder popped, and he was treated for this condition.  The Veteran reported pain, flare-ups, range of motion loss, years of lost time from work, problems with playing ball with his children, and regular clinic visits.  Upon examination, the Veteran was able to perform range of motion testing with repetition.  The Veteran had arthroscopic or shoulder surgery in 2010 and the Veteran reported chronic pain and limitation of motion.  The examiner noted that the Veteran's shoulder X-rays were normal and do not support the symptoms the Veteran reported.  The examiner stated that review of the evidence confirmed that the Veteran had right shoulder dislocations prior to service.  The examiner noted that the Veteran had one dislocation in service, but after service did not seek treatment for his shoulder until 15 years later in 2007.  The examiner further noted that the evidence supported only an acute episode, and temporary or intermittent flare-ups were not considered aggravation.  The examiner opined that it was as likely as not that the Veteran's shoulder pre-existed service.  The examiner further opined that it was less likely than not that the Veteran's right shoulder condition was permanently worsened, or that it increased in severity beyond the natural progression of the disease as a result of service. 

In March 2015, the Board found that the October 2014 examiner's opinion was inadequate as the examiner failed to provide an opinion based upon the proper legal standard.

In July 2015, an addendum opinion was provided.  The examiner noted that the Veteran's dislocation of the right shoulder clearly and unmistakably existed prior to service and based this on the Veteran's STRs.  He noted that the Veteran had one right shoulder dislocation during service.  The examiner further noted that in 2010, the Veteran was diagnosed with ostearthritis which the examiner stated was part of the natural disease progression.  He opined that the right shoulder clearly and unmistakably existed prior to service and that it was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner rationalized that the Veteran had 3 dislocations to his right shoulder prior to service, one in service, and the Veteran did not mention the condition until 15 years after service.  

Since the examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, the Board finds that the Veteran's statements lack credibility and the Board gives greater weight to the medical examiner's opinion.  See Quirin, 22 Vet. App. at 397.  
In this case the evidence clearly and unmistakably establishes that the Veteran's preexisting right shoulder disorder did not increase in severity during or as a result of his service, and the presumption of soundness is rebutted.  As such, the Veteran's right shoulder disorder cannot be found to have been incurred in service, and service connection for a right shoulder disorder is not warranted.  


ORDER

Service connection for a right shoulder disorder is denied. 



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


